UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6277



DAVID HENDERSON,

                                              Plaintiff - Appellant,

          versus


SPARTANBURG COUNTY MAGISTRATE’S OFFICE; MAGIS-
TRATE HINSON, Individually and in his official
capacity,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CA-00-3160-7-24BG)


Submitted:   April 12, 2001                 Decided:   April 19, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Henderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Henderson, a South Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2000) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).    We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Henderson v. Spartanburg County Magistrate’s Office, No. CA-00-

3160-7-24BG (D.S.C. filed Jan. 17, 2001; entered Jan. 18, 2001).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2